Case 1:18-cv-00903-LMB-MSN Document 323 Filed 03/17/21 Page 1 of 2 PagelD# 9376

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

J.E.C.M., et al., )
Plaintiffs/Petitioners,
v. 1:18cv903 (LMB/MSN)
CINDY HUANG, Director, Office of Refugee
Resettlement, et al., )
Defendants/Respondents.
ORDER

On March 12, 2021, the federal defendants filed a Notice Regarding April 2018 MOA
[Dkt. No. 321]. The Notice informed the Court that the U.S. Department of Health and Human
Services and the U.S. Department of Homeland Security had entered into a new memorandum of
agreement (“MOA”) that terminated the April 2018 MOA, which is one of the key issues in this
civil action. In Plaintiff's Reply to Defendants’ Notice Regarding April 2018 MOA [Dkt. No.
322], the plaintiffs explained that “it does not appear any changes have yet been made to the UC
Policy Guide . . .. Upon confirmation that the UC Policy Guide has been updated to eliminate
the provisions implementing the now-rescinded 2018 MOA and effectuating the ICE Sharing
Policy, Plaintiff's intend to voluntarily dismiss the MOA-Related claims in their complaint.”
[Dkt. No. 322 at 2]. In addition, plaintiffs’ Reply argued that several of their claims are
unaffected by the termination of the April 2018 MOA.

In order to allow time for the defendants to revise the relevant policies and for the parties

to discuss potential resolutions of this civil action, it is hereby
Case 1:18-cv-00903-LMB-MSN Document 323 Filed 03/17/21 Page 2 of 2 PagelD# 9377

ORDERED that plaintiffs’ Motion for Summary Judgment [Dkt. No. 241] and
defendants’ Cross Motion for Summary Judgment [Dkt. No. 253] be and are HELD IN
ABEYANCE; and it is further

ORDERED that this civil action be and is scheduled for at status conference on May 7,
2021 at 10:00 am, at which time the defendant will advise the Court regarding its revisions to the
relevant policies and the parties will update the Court on the progress of any discussions and
whether the parties are interested in submitting this matter to mediation with a Magistrate Judge.

The Clerk is directed to forward copies of this Order to counsel of record.

Entered this fake day of March, 2021.

Alexandria, Virginia

Ish ANG

Leonie M. Brinke:na
United States District Judge
